UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 96-7758



RAYMOND EUGENE LEACH,

                                              Plaintiff - Appellant,

          versus


FRANKLIN FREEMAN; LYNN C. PHILLIPS; FRED R.
WRANGHAM; SUPERINTENDENT; TERESA RITCHIE; JOHN
DOE, I; JOHN DOE, II; JOHN DOE, III; JOHN DOE,
IV; SERGEANT LITTLE; OFFICER RIOPELL,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Salisbury. James A. Beaty, Jr.,
District Judge. (CA-95-541-4)


Submitted:   November 18, 1997             Decided:   July 24, 1998


Before WIDENER and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Raymond Eugene Leach, Appellant Pro Se.     Sharon Coull Wilson,
Associate Attorney General, Mark John Pletzke, NORTH CAROLINA
DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Raymond Eugene Leach appeals the order of the district court

adopting the magistrate judge’s recommendation and granting summary

judgment for Defendants on his 42 U.S.C. § 1983 (1994) complaint.

Leach alleged that: (1) a female guard violated his privacy rights

by pulling off his towel after he showered, leaving him naked; (2)

she and other guards assaulted him when he filed a grievance about

the towel incident; and (3) the North Carolina Secretary of Correc-

tions and the Director of Prisons both failed to respond when he

asked them to investigate these incidents.    We have reviewed the

record and the opinion of the district court accepting the magis-

trate judge’s recommendation and find no reversible error.   Conse-

quently, we affirm.   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                2